Case 6:12-cv-00855-RWS Document 875 Filed 07/01/20 Page 1 of 3 PageID #: 57982



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

  VIRNETX INC., et al.,                            §
                                                   §
  Plaintiffs,                                      §
                                                   §
  v.                                               §          C.A. No. 6:12-cv-00855-RWS
                                                   §
  APPLE INC.,                                      §
                                                   §
  Defendant.                                       §          JURY TRIAL DEMANDED
                                                   §
                                                   §

           PLAINTIFF VIRNETX INC.’S NOTICE REGARDING REDACTIONS

        Pursuant to the Court’s June 25, 2020 Order (Dkt. No. 872), VirnetX Inc. (“VirnetX”)

 hereby files this Notice Regarding Redactions. The parties have reviewed the Sealed Order entered

 June 24, 2020 (Dkt. 871), and hereby notify the Court that the parties will not be requesting

 redactions to the Order.


  DATED: July 1, 2020.                               Respectfully submitted,

                                                       /s/ Jason D. Cassady
                                                       Bradley W. Caldwell
                                                       Texas Bar No. 24040630
                                                       Email: bcaldwell@caldwellcc.com
                                                       Jason D. Cassady
                                                       Texas Bar No. 24045625
                                                       Email: jcassady@caldwellcc.com
                                                       John Austin Curry
                                                       Texas Bar No. 24059636
                                                       Email: acurry@caldwellcc.com
                                                       CALDWELL CASSADY & CURRY
                                                       2121 N. Pearl St., Suite 1200
                                                       Dallas, TX 75201
                                                       Telephone: (214) 888-4848
                                                       Facsimile: (214) 888-4849
Case 6:12-cv-00855-RWS Document 875 Filed 07/01/20 Page 2 of 3 PageID #: 57983



                                                      Robert M. Parker
                                                      Texas State Bar No. 15498000
                                                      Email: rmparker@pbatyler.com
                                                      R. Christopher Bunt
                                                      Texas State Bar No. 00787165
                                                      Email: rcbunt@pbatyler.com
                                                      Charles Ainsworth
                                                      Texas State Bar No. 00783521
                                                      Email: charley@pbatyler.com
                                                      PARKER, BUNT & AINSWORTH, P.C.
                                                      100 East Ferguson, Suite 1114
                                                      Tyler, Texas 75702
                                                      Telephone: (903) 531-3535
                                                      Telecopier: (903) 533-9687

                                                      T. John Ward, Jr.
                                                      Texas State Bar No. 00794818
                                                      Claire Abernathy Henry
                                                      Texas State Bar No. 24053063
                                                      WARD, SMITH, & HILL PLLC
                                                      1507 Bill Owens Parkway
                                                      Longview, Texas 75604
                                                      (903) 757-6400
                                                      (903) 757-2323 (fax)
                                                      jw@jwfirm.com
                                                      wh@wsfirm.com
                                                      claire@wsfirm.com
                                                      ATTORNEYS FOR PLAINTIFF
                                                      VIRNETX INC.


                                    CERTIFICATE OF SERVICE

        The undersigned certifies that the foregoing document was filed electronically in

 compliance with Local Rule CV-5(a) on July 1, 2020. As such, this document was served on all

 counsel who are deemed to have consented to electronic service. Local Rule CV-5(a)(3)(A).

                                                     /s/ Jason D. Cassady
                                                     Jason D. Cassady




                                                2
Case 6:12-cv-00855-RWS Document 875 Filed 07/01/20 Page 3 of 3 PageID #: 57984



                                 CERTIFICATE OF CONFERENCE

        The undersigned certifies that counsel for VirnetX and counsel for Apple met and

 conferred pursuant to the Court’s order. Apple has informed VirnetX that they do not intend to

 file a motion for redactions.

                                                    /s/ Jason D. Cassady
                                                    Jason D. Cassady




                                                3
